Citation Nr: 1444090	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the left shoulder.

2.  Entitlement to service connection for a radial nerve injury of the right arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 2000 to November 2010 and from July 2011 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered.  With respect to the claim for an initial disability rating in excess of 10 percent for chondromalacia of the left shoulder, the Veteran has been afforded two examinations, one in September 2010 and one in March 2012.  The claims file also includes STRs and post-service treatment records.  However, in his written statement dated in March 2013, the Veteran wrote, "I still have severe pain in my shoulders that I see a civilian doctor for."  The civilian records he mentions do not appear to have been obtained.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  Accordingly, an attempt must be made to obtain the private medical records the Veteran mentioned in his March 2013 statement.

In a May 2013 rating decision, the Veteran was service-connected for radial, median, and ulnar nerve neuropathy in the left upper extremity and was granted a 20 percent disability rating.  However, the issue here is whether service connection is warranted for radial nerve injury of the right arm.  The current medical evidence is conflicting and requires further development.

The Veteran underwent a VA examination in March 2012.  The Veteran stated that he was a crew chief on F16 planes while in military service in 2007, and he began having numbness in his arms from the mid forearm down to the hand, associated with some weakness, stiffness and tremors.  The Veteran stated that the symptoms have continued, and they occur frequently.  He said the numbness, tingling, and stiffness can last for a whole day at a time.

EMG studies were performed and the examiner indicated that the results were normal.  The examiner noted that the claims file was not available so he could not render an opinion.  An addendum opinion was provided a few days later.  The VA examiner noted that the Veteran sent him some of the Veteran's military records via e-mail, including "service treatment records from 2003 regarding a left shoulder injury, along with some physical therapy.  Also, there were service treatment notes from 2001 regarding a right radial nerve injury with abnormal EMG/NCV studies at the time, but nothing from 2007...  With regard to the claimed right radial nerve injury, it is as least as likely as not that the Veteran did sustain a right radial nerve injury in 2001.  However, with regard to his current complaints of bilateral upper extremity paresthesias, left greater than right with the current exam finding of only left sided abnormalities, there is no service treatment record documentation available to me for review, and thus it is less likely as not that the current symptomatology is proximately due to or caused by military service."

Despite the VA examiner's opinion, there is some evidence of a current right arm condition.  VA post-service treatment records show that the Veteran was seen for right arm neurological complaints in October 2012.  The Veteran complained of tingling and numbness to his hands and fingers and twitching to his forearms.  The EMG results from that visit were found to be "normal."

Despite the "normal" EMG, the impression was that "electrodiagnostic evidence of BORDERLINE slowing across the elbow on NCS of the Right Ulnar Motor NCS.  The conduction values are not diagnostic for ulnar mononeuropathy, however patient clinically correlates with this diagnosis."  The recommendations included ordering the Veteran elbow pads to treat bilateral ulnar mononeuropathies.  The Veteran was also offered extension braces to wear at night.

In January 2013, the VA examiner provided another addendum opinion.  He indicated that the "STRs do document a right radial nerve injury in 2001; however, by 3/30/2001 it was already resolving.  In 2007, the Veteran saw a neurologist while in service for complaints of UE paresthesias and twitching of muscles; the exam was felt to be normal at the time; also at the time, a limited left UE EMG was normal.  My exam in March 2012 did find some abnormalities of the left UE. However, a bilateral UE EMG ordered by his [primary care physician] was performed [in October 2012]...it was felt to be a normal study.  Thus, no current radial nerve injury or abnormality is found in the bilateral UEs.  Thus, the service connection is not substantiated for any current radial nerve problems."

The Board notes that while the EMG studies indicate normal results to the examiner, the October 2012 note indicates that the Veteran does have some right arm condition.  Specifically, the board requires clarification of the following finding: "electrodiagnostic evidence of BORDERLINE slowing across the elbow on NCS of the Right Ulnar Motor NCS.  The conduction values are not diagnostic for ulnar mononeuropathy, however patient clinically correlates with this diagnosis."

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment/examination for his back since separation from service, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.

After obtaining releases, the AOJ should attempt to obtain all identified medical records, to include the private treatment records the Veteran noted in his March 2013 written statement.  All records and/or responses received should be associated with the claims file.

2.  After completion of the foregoing, seek an addendum opinion from the VA examiner who performed the March 2012 examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The Veteran's claims file, including the Veteran's October 2012 visit to his primary care physician at the Dallas VA Medical Center, should be made available to the examiner for review.

The examiner is then asked to discuss the findings from the October 2012 visit, including the finding of "electrodiagnostic evidence of BORDERLINE slowing across the elbow on NCS of the Right Ulnar Motor NCS.  The conduction values are not diagnostic for ulnar mononeuropathy, however patient clinically correlates with this diagnosis."  The examiner must provide an opinion, with rationale, as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a right arm nerve condition that is etiologically related to the Veteran's active duty service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected left shoulder disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

Examination findings should be reported to allow for application of all potential VA rating criteria for the shoulder disability.  Range of motion testing should be conducted, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, including during flare-ups.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



